69 F.3d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Dudley Earl THOMAS, Plaintiff-Appellant,v.LAS VEGAS METROPOLITAN POLICE DEPARTMENT, Officer D.McCarthur, P # 3615;  Sgt. R. Jett, P # 1632;  G. Sherwood,Officer;  M. Wildeman, Officer;  D. Reid, Officer;  LasVegas Metropolitan Police Department, Defendants-Appellants.

No. 94-17005.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Oct. 24, 1995.
Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.
MEMORANDUM**
Dudley Thomas appeals pro se from the district court's grant of summary judgment in favor of defendants in his civil rights action against several Las Vegas police officers and the Las Vegas Metropolitan Police Department.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We vacate and remand for further proceedings.
Before entering summary judgment, "[d]istrict courts are obligated to advise prisoner pro per litigants of [Fed.R.Civ.P.] 56 requirements."  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).  A review of the district court record reveals that the district court failed to give Thomas notice of the requirements of Rule 56.  Accordingly, we vacate the district court's judgment.  See id.   On remand, we instruct the district court to inform Thomas accordingly.
VACATED AND REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4